OPINION
PER CURIAM.
On February 13, 1986, this Court issued its opinion and judgment conditionally granting in part and denying in part relator’s petition for writ of mandamus to compel respondent to vacate his order of September 5, 1985, deeming certain requests for admissions admitted and ordering rela*429tor to pay attorney’s fees as sanction for not timely filing answers to interrogatories. Lone Star Life Ins. Co. v. Street, 703 S.W.2d 426 (Tex.App.—Fort Worth 1986).
In conformity with the opinion of our Supreme Court in Street v. Second Court of Appeals, 715 S.W.2d 638 (1986), rehearing denied October 1, 1986, our original opinion is withdrawn, and our judgment is vacated, and relator’s petition for writ of mandamus is dismissed, the motion for leave to file having been improvidently granted.